Citation Nr: 1045689	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, generalized anxiety disorder and 
depressive disorder.  

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for neuropathy, 
claimed as secondary to the service-connected diabetes mellitus, 
type II.

4.  Entitlement to service connection for polyneuropathy, to 
include as secondary to the service-connected diabetes mellitus, 
type II.  

5.  Entitlement to an initial disability rating in excess of 10 
percent for the service connected cataracts (claimed as diabetic 
retinopathy).



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had honorable active service from September 1968 to 
September 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2002 and October 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In the April 2002 decision, the RO denied service connection for 
PTSD because new and material evidence had not been received to 
reopen a previously denied claim that had since become final.  
The Veteran's Notice of Disagreement (NOD) with that decision was 
received at the RO in August 2002.  The RO issued a Statement of 
the Case (SOC) in February 2004.  The Veteran perfected his 
appeal with the submission of a timely substantive appeal (VA 
Form 9), which was received at the RO in March 2004.  A personal 
hearing before a Decision Review Officer (DRO) was held at the RO 
in May 2006, and a transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Therefore, the issue is recharacterized as shown 
on the first page of this decision and it is acknowledged that 
such description includes a claim of entitlement to service 
connection for all currently diagnosed acquired psychiatric 
disorders.  

In the October 2006 rating decision, the RO denied the Veteran's 
claim of service connection for polyneuropathy and granted 
service connection for cataracts with an initial 10 percent 
rating assigned effective from September 21, 2006.  The Veteran's 
NOD with the denial of service connection for polyneuropathy was 
received at the RO in November 2006.  The RO issued a SOC in 
April 2007.  The Veteran perfected his appeal with the submission 
of a timely substantive appeal (VA Form 9), which was received at 
the RO in August 2007.  The Veteran's NOD with the initial 10 
percent rating for the service-connected cataracts was received 
at the RO in August 2007.  A SOC was issued in December 2007 and 
the Veteran's VA Form 9 was received at the RO in December 2007.  
With respect to the claim of service connection for peripheral 
neuropathy, the Veteran testified at another personal hearing 
before a DRO at the RO in March 2007.  A transcript of his 
testimony is associated with the claims file.  

The Veteran then testified at a personal hearing before the 
undersigned acting Veterans Law Judge sitting at the RO in August 
2009.  A transcript of his testimony is associated with the 
claims file.

A review of the claims file reflects that the RO originally 
denied a claim of service connection for diabetic peripheral 
neuropathy of the right and left lower extremities in a July 2004 
rating decision.  As the Veteran did not appeal that 
determination, the rating decision with respect to that issue 
became final.  As such, the RO, in the October 2006 rating 
decision, should have first determined whether new and material 
evidence had been received to reopen the claim of service 
connection for diabetic neuropathy of the lower extremities 
before addressing the issue on the merits.  Notwithstanding this 
oversight, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).  In this case, the Board is reopening, and granting the 
issue on the merits, therefore any procedural defect by the RO 
results in harmless error.  


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service 
connection for PTSD; a notice of disagreement (NOD) was timely 
received in May 1997 and the RO issued a statement of the case 
(SOC) in June 1997; however, the Veteran did not perfect his 
appeal with the submission of a VA Form 9 or equivalent 
substantive appeal, and the April 1997 rating decision became 
final.

2.  Evidence received since the April 1997 rating decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for PTSD, and therefore raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran has an acquired psychiatric disorder diagnosed as 
PTSD, anxiety disorder, and major depressive disorder.

4.  The claims file contains military records of the Veteran's 
unit that serve as supportive evidence that the Veteran was 
engaged in combat with the enemy during service in the Republic 
of Vietnam; and the Veteran's claimed stressors are related to 
such combat.  

5.  The Veteran's diagnosis of PTSD is shown by the competent 
medical evidence of record to be based on his combat experience 
in Vietnam; anxiety and depressive disorders are symptoms of PTSD 
according to competent medical evidence of record.  

6.  In an unappealed July 2004 rating decision, the RO denied 
service connection for diabetic peripheral neuropathy of the 
lower extremities; that decision became final.

7.  Evidence received since the July 2004 rating decision, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate the 
claim of service connection for polyneuropathy, and therefore 
raises a reasonable possibility of substantiating the claim.

8.  The competent evidence of record is in equipoise as to 
whether the Veteran has diabetic polyneuropathy of the upper and 
lower extremities.  

9.  Since the effective date of service connection, the Veteran's 
eye symptomatology associated with the service-connected diabetes 
mellitus includes cataracts and, at times, macula edema; and, not 
considering periods during which a temporary total rating was in 
effect pursuant to 38 C.F.R. § 4.30, the overall disability 
picture during the entire appeal period best reflects that the 
corrected distant visual acuity in the right eye is, on average, 
no worse than 20/40, and in the left eye is, on average, no worse 
than 20/70, and the disability has not resulted in any 
incapacitating episodes, pain, or aphakia.


CONCLUSIONS OF LAW

1.  The April 1997 and July 2004 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the RO's 
April 1997 rating decision which denied service connection for 
PTSD, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  An acquired psychiatric disorder, to include PTSD, 
generalized anxiety disorder and depressive disorder was incurred 
in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a) (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).

4.  New and material evidence has been received since the RO's 
July 2004 rating decision which denied service connection for 
diabetic neuropathy of the lower extremities; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).

5.  Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for diabetic polyneuropathy of 
the upper and lower extremities have been met.  38 U.S.C.A. §§ 
1110, 5103(a) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).

6.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected cataracts (claimed 
as diabetic retinopathy), have not been met at any time during 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.75, 4.76, 4.83a, 4.84, 4.84a, Diagnostic Codes  6006, 6028 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In essence, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim includes notice of the type of evidence that 
describes the bases for the denial in the prior decision and 
describes the evidence necessary to establish service connection 
that was not present in the previous denial.  Despite any defect 
in the notice provided to the Veteran regarding new and material 
evidence, the previously denied claims of service connection for 
PTSD and diabetic neuropathy are subsequently reopened by the 
Board; thus, any defect in this regard results in harmless error.  
Moreover, the underlying service connection claims are also 
granted, representing a full grant of benefits sought on appeal 
with respect to those claims.  As such, any defect with respect 
to VA's duty to notify and assist the Veteran as it pertains to 
the claims of service connection for PTSD and/or polyneuropathy 
is harmless error.  

Regarding the claim for an initial rating in excess of 10 percent 
for the service-connected bilateral cataracts, the RO provided 
the appellant pre-adjudication notice by letter dated in August 
2006.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate the underlying service 
connection claim, and the relative duties of VA and the claimant 
to obtain evidence.  

With regard to the underlying service connection claim, the 
notification did advise the Veteran of the laws regarding degrees 
of disability and effective dates for any grant of service 
connection; moreover, the underlying service connection claim was 
granted. 

With regard to the increased rating claim, here, the Veteran is 
challenging the initial rating assigned following the grant of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Nevertheless, the RO provided the Veteran with a subsequent duty-
to-assist letter in September 2007 that specifically addressed 
the issue of an increased rating for the service-connected 
cataracts (claimed as diabetic retinopathy); and, in another 
letter dated in September 2008, the RO provided the Veteran a 
copy of the applicable rating criteria pertinent to the eye.

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  New and Material Evidence

In an April 1997 rating decision, the RO denied service 
connection for PTSD.  The basis of the denial was that the 
Veteran did not have a diagnosis of PTSD.  A NOD with that 
determination was timely received in May 1997.  The RO 
subsequently issued a SOC in June 1997, but the Veteran did not 
thereafter submit a substantive appeal to the Board and the April 
1997 rating decision therefore became final.  Currently, the 
appellant contends that he has an acquired psychiatric disorder, 
to include PTSD, depressive disorder and anxiety disorder, 
related to his combat experiences during service in Vietnam.  

Additional evidence has been added to the record, including a 
diagnosis of PTSD and evidence showing that the Veteran's unit(s) 
in Vietnam came under military fire.  The newly submitted 
evidence also contains diagnoses of other acquired psychiatric 
disorders such as depressive disorder and anxiety disorder that 
have been linked by competent evidence of record to military 
service.  

In a July 2004 rating decision, the RO denied service connection 
for diabetic neuropathy of the lower extremities.  A NOD with 
that determination was not received within the subsequent one 
year period following notice of that decision, and it therefore 
became final.  Currently, the appellant contends that he has 
polyneuropathy of the upper and lower extremities secondary to 
his service-connected diabetes mellitus, type II.  

Additional evidence has been added to the record, including 
objective test results showing polyneuropathy and competent 
medical evidence of a link between the polyneuropathy and the 
service-connected diabetes mellitus.   

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial of service connection 
for PTSD, the RO determined that the Veteran did not have a 
diagnosis of PTSD.  Regarding the claim of service connection for 
polyneuropathy, at the time of the prior denial, the RO 
determined that the Veteran did not have a diagnosis of 
neuropathy of the lower extremities.  

Since those prior final decisions, evidence has been added to the 
claims file, including evidence of a current diagnosis of PTSD 
and a current diagnosis of polyneuropathy of the upper and lower 
extremities, as well as competent evidence of record linking 
these disorders to the Veteran's active service.  

For example, with regard to the PTSD claim, a VA inpatient 
psychiatric evaluation from April 2005 notes a diagnosis of PTSD 
and indicates that the Veteran continued to suffer with a full 
spectrum of PTSD symptoms.  Other VA outpatient records such as a 
February 2008 psychiatric evaluation note a diagnosis of PTSD, 
along with generalized anxiety disorder and depression.  Records 
from the Vet Center, including memorandum from the Veteran's 
treating counselor dated in June 2005 and October 2005, note that 
the Veteran met the DSM IV criteria for PTSD.  The counselor also 
specifically related the Veteran's PTSD to his claimed in-service 
stressors.  

Additionally, a February 2004 report from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), now known as the 
Army & Joint Services Records Research Center (JSRRC) appears to 
reveal that the Veteran's Unit of Assignment in Vietnam in 1969 
and 1970 was exposed to mortar fire and small arms fire during 
the time he served with that unit.  

The above evidence was not of record at the time of the last 
final denial of the claim of service connection for PTSD; thus, 
the additional evidence is new and material and reopening the 
claim of service connection for PTSD is warranted.  

Regarding the polyneuropathy claim, the new evidence added to the 
claims file consists of EMG results in February 2007 and April 
2008, and examination reports and opinions from the Veteran's 
private doctor from the Hattiesburg Clinic, as well as VA 
examination reports.  The private doctor has specifically 
indicated, based on the EMG studies, examination findings, and 
the Veteran's reported symptoms, that the Veteran has a diagnosis 
of polyneuropathy.  A report of the Veteran's most recent office 
visit in July 2009, which notes these findings is of record.  
This evidence was not of record at the time of the last final 
denial.  Thus, the additional evidence is new and material and 
reopening the claim of service connection for polyneuropathy is 
warranted.  


III.  Service Connection

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD, depressive disorder, and anxiety 
disorder; and, service connection for diabetic polyneuropathy, 
secondary to the service-connected diabetes mellitus, type II

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

In addition to the above general criteria, service connection for 
PTSD requires:  (1) medical evidence establishing a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

Concerning the first element, a current PTSD diagnosis, VA has 
adopted the diagnostic criteria for mental disorders, including 
those related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV). See 38 C.F.R. § 4.125.  Under 
these criteria, there are two requirements as to the sufficiency 
of an asserted stressor: (1) the veteran must have been exposed 
to a traumatic event in which he or she experienced, witnessed, 
or was confronted with an event(s) that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and (2) his or her response must 
have involved intense fear, helplessness, or horror.   The 
sufficiency of a stressor for a PTSD diagnosis is a medical 
determination and, where a current diagnosis exists, the 
sufficiency of the claimed in-service stressor is presumed.  
Cohen, 10 Vet. App. 128.

With regard to the second element, evidence that an in-service 
stressor actually occurred, the necessary evidence varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(f).  If it is established through military 
citation or other evidence that a veteran engaged in combat with 
the enemy, and the claimed stressor is related to such combat, 
then, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone is sufficient evidence 
as to the reported stressor's actual occurrence.  Id.  However, 
where a determination is made that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the stressor.  Daye v. 
Nicholson, 20 Vet. App. 512, 515 (2006); Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  In such cases, service records or other credible 
statements must corroborate the occurrence of the claimed 
stressor.  Cohen, 10 Vet. App. at 142; Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002).  There need not be corroboration of 
every detail, such as the veteran's actual presence during the 
stressor event.  Evidence that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred strongly suggests that he or she was, in fact, exposed 
to the stressor event.  Id.

For claims pending before VA on or after October 28, 2008, if the 
evidence establishes a diagnosis of PTSD during service and the 
claimed stressor is related to that service, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 74 Fed. Reg. 14, 491 (March 31, 2009) 
(amending 38 C.F.R. § 3.304(f)).  

Most recently, VA amended its rules for adjudicating disability 
compensation claims for posttraumatic stress disorder (PTSD) 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  This revision adds to the types of claims the VA will 
accept through credible lay testimony alone, as being sufficient 
to establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
VA's specific PTSD regulation, § 3.304(f), previously only 
authorized VA to accept statements from Veterans who served in 
combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  The primary result of the amendment of 38 CFR § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of the claimed in-service stressor if it is related to 
the Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that:  (1) A VA 
psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  The regulation amendment has no impact on PTSD claims 
that arise out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of personal assault.  75 Fed. Reg. 39,843, 39,852 
(July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

The new § 3.304(f)(3) defines "fear of hostile military or 
terrorist activity" to mean that a Veteran experienced, 
witnessed, or was confronted with an event or circumstances that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others and the 
Veteran's response to the event or circumstances involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  The event or circumstances include (but 
are not limited to) the following:

*	Actual or potential improvised explosive device (IED);
*	Vehicle-imbedded explosive device;
*	Incoming artillery, rocket, or mortar fire;
*	Small arms fire, including suspected sniper fire; or
*	Attack upon friendly aircraft.

The liberalizing criteria contained in new § 3.304(f)(3) will be 
applied to PTSD service connection claims based on "fear of 
hostile military or terrorist activities" that are pending as of 
the effective date of the regulation and to claims filed on or 
after the effective date.  This claim falls into that category, 
as it was pending at the time of the regulatory change; however, 
as noted below, the evidence of record in this case establishes 
that service connection for an acquired psychiatric disorder, to 
include PTSD, is warranted under either the old or the new 
regulatory framework.  

In this case, the Veteran claims that he is entitled to service 
connection for an acquired psychiatric disorder, to include PTSD, 
because such condition is due to stressful experiences while 
serving in Vietnam.  In particular, the Veteran reports that his 
units, the A Co, 5th Engr.Bn. and B Co, 19th Engr. Bn received 
mortar fire and small arms fire.  As a mine sweeper, he felt he 
was always in danger of being blown up.  Additionally, the 
Veteran reported that he witnessed a fellow soldier get his leg 
blown off in June 1969, who he initially identified as Sgt. W. in 
his September 2002 stressor statement.  Finally, the Veteran 
reports that he witnessed other unspecified American soldiers and 
Vietnamese being killed by direct fire.  He states that all of 
these incidents have affected him since service, causing symptoms 
such as anxiety, irritability, and difficulty sleeping due to 
nightmares. See , e.g., October 1996 stressor statement, 
September 2002 stressor statement, various buddy statements.

The Veteran has a diagnosis of PTSD, as well as diagnoses of 
depressive disorder and anxiety disorder.  See, e.g., VA 
outpatient evaluations dated in May 2003, April 2004, March 2005, 
November 2007, February 2008; inpatient summaries and evaluations 
dated in March 2005 and April 2005; and Vet Center records and 
opinions from the Veteran's Vet Center counselor dated in June 
2005 and October 2005.  Furthermore, these diagnoses are based on 
the Veteran's reported combat-related stressors as well as 
observed behavior.  For example, an April 2005 VA inpatient 
discharge summary notes a diagnosis of PTSD based on in-service 
stressors.  In that summary, the Veteran's treating VA 
psychiatrist indicated that during the Veteran's six-week 
inpatient [PTSD treatment program] hospital course, the Veteran 
had a dissociative flashback and relived the explosion of a mine 
that killed fellow soldiers in Vietnam.  According to the 
psychiatrist, the flashback was triggered by the topics of 
conversation.  The Veteran was subsequently bothered by intrusive 
thoughts of the Vietnam war continuously throughout the day.  

Other mental health records, including June and October 2005 
opinions from the Veteran's Vet Center counselor note that the 
Veteran had a diagnosis of PTSD based on his Vietnam experiences.  
Significantly, the Vet Center counselor specifically indicated 
that she reviewed the Veteran's Vietnam Unit Records and noted 
that the Veteran's particular unit was often used as infantry and 
did not receive support from other infantry units, providing a 
unique experience that has made it difficult for the Veteran's 
reports to be taken as authentic.  The counselor assured that the 
evidence in the unit records was compelling with respect to the 
Veteran's combat experiences.  

As the Veteran's claim was pending before the regulatory change, 
the RO attempted to corroborate the Veteran's claimed in-service 
stressors.  In an attempt to corroborate the Veteran's stressors, 
the RO sent a request for information to the Army & Joint 
Services Records Research Center (JSRRC).  A February 2004 report 
from the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), now known as JSRRC appears to reveal that the 
Veteran's Unit of Assignment in Vietnam in 1969 and 1970 was 
exposed to mortar fire and small arms fire during the time he 
served with that unit.  The Report confirmed that the Veteran's 
unit performed mine sweep operations and that enemy action indeed 
played a factor in company operations throughout the reporting 
period, especially during mine sweeps.  A Sgt. W. (Company B) was 
also reported as being wounded in action and transferred out of 
Vietnam.  The Operational Report-Lessons Learned (OR-LL) also 
documented that the Company C of the 19th En Bn received small 
arms fire and rockets in an ambush in May 1969.  Additionally, 
there were three mortar attacks noted on the battalion compounds 
during the period of March 9, and March 14, 1970.  Although the 
JSRRC could not establish for certain the Veteran's specific 
accounts of seeing convoys being blown up, etc., JSRRC was able 
to provide enough information to place the Veteran in a combat 
zone that was subjected to mortar rounds and small arms fire.  

Having established the Veteran's presence within the 19th 
Engineering Battalion in 1969, the evidence reflects that the 
Veteran, as likely as not, engaged in combat with the enemy (as 
defined by VA) because the record, as discussed above, 
establishes that his unit was involved in direct combat 
operations.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(a veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997); VAOPGCPREC 12-99.  Moreover, the details provided in the 
OR-LL provide independent verification of the Veteran's claims 
that his unit was involved in defending an area that was under 
significant enemy fire.  Therefore, the claimed small arms and 
mortar fire stressors have, in essence, been corroborated by the 
evidence of record.  Moreover, it is reasonable to accept as true 
a soldier's claim of constant fear of being wounded or killed by 
hostile enemy fire when his designated assignment in Vietnam was 
that of mine sweeper, and his DD Form 214 listed "combat 
engineer" as his MOS.  

In light of the foregoing, the Veteran's lay statements regarding 
his in-service stressors will be accepted as credible evidence of 
a verified stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  In addition, the Board notes that the Veteran was 
admitted to a VA facility for a six-week PTSD treatment program 
in March 2005 during which time he was evaluated by a VA 
psychiatrist.  The April 2005 discharge summary specifically 
notes, "As his psychiatrist, I specifically addressed suffering 
he experiences from core PTSD symptoms."  The condition noted at 
discharge was that the Veteran continued to suffer with a full 
spectrum of PTSD symptoms.  The PTSD diagnosis is based on the 
Veteran's in-service Vietnam stressors.  Additionally, a February 
2008 mental health follow up appointment note reveals an Axis I 
diagnosis of PTSD based on flashbacks and loud noises such as 
fireworks that remind him of Vietnam.  This report was prepared 
by a VA physician and co-signed by a VA psychiatrist.  Because 
there is competent medical evidence of record that he has been 
diagnosed with PTSD based on the events he describes as stressful 
experiences which occurred while serving in combat in Vietnam, 
all criteria for entitlement to service connection for PTSD have 
been established.  In addition, in an August 2006 VA treatment 
record, the Veteran's treating physician Dr. S.G. specifically 
diagnosed generalized anxiety disorder and depression as 
secondary to the Veteran's PTSD.  In light of the foregoing, 
service connection is warranted for an acquired psychiatric 
disorder, to include PTSD, depressive disorder, and anxiety 
disorder.  

Polyneuropathy

The Veteran seeks service connection for polyneuropathy.  He 
complains of numbness and tingling in his hands, feet, arms and 
legs; and, asserts that the symptom is secondary to the service-
connected diabetes mellitus, type II.  

At a VA examination in June 2004, the Veteran reported sensory 
loss to superficial sensation that, according to the examiner, 
"might represent a small fiber neuropathy and mild sensory 
impairment in all 4 extremities."  However, the examiner also 
found that there was no significant large fiber neuropathy which 
would be most consistent with diabetes.  The examiner also opined 
that the relative right sided sensory loss could represent a 
lacunar infarct, but was more likely related to his long history 
of hypertension rather than the brief history of diabetes.  

At additional VA examinations in September 2006, September 2007, 
and April 2009, conducted by the same VA doctor who performed the 
2004 examination, the Veteran continued to complain of numbness 
in the feet, which now extended to the knees.  The Veteran 
reported numbness and parenthesis in the hands.  On examination 
in 2006, sensory was subjectively decreased to temperature in a 
haphazard pattern that conformed to neither peripheral nerve nor 
root distribution, nor was it consistent from side to side.  
Vibration sense was mildly impaired at the ankles,  Position 
sense was normal.  Reflexes were 2+ and equal in the upper 
extremities and ankles, absent at the knees.  The examiner 
observed that the Veteran's physical findings were inconsistent 
with peripheral neuropathy.  The examiner also noted that NCVs 
(nerve conduction values) were normal in the upper and lower 
extremities; thus, the Veteran's subjective sensory complaints 
and findings were without objective evidence of polyneuropathy.  

In September 2007 and April 2009, the VA examiner continued to 
opine that the Veteran did not have a diagnosis of peripheral 
neuropathy related to his service-connected diabetes, although in 
April 2009, the examiner noted that the Veteran had mild 
incomplete superficial sensory loss in both feet that may be 
secondary to diabetes.  Then, in an addendum report to the April 
2009 VA examination, the examiner noted that the Veteran's 
symptoms were not supported by the objective evidence because, in 
essence, there was no electrophysiologic evidence of a large 
fiber polyneuropathy such as would be expected in diabetes.  
Therefore, the examiner concluded that he could neither confirm 
nor refute a diagnosis of diabetic polyneuropathy.  

A May 2009 EMG and nerve conduction study noted 
electrophysiological evidence of mild right median and ulnar 
neuropathies; there was no definitive evidence of a general 
peripheral neuropathy.  

However, by contrast, other VA records, and private treatment 
records show that the Veteran does suffer from polyneuropathy 
thought to be secondary to the service-connected diabetes 
mellitus, type II.  For example, VA outpatient treatment records 
from March 2005, January 2006 and March 2007 note diagnoses of 
diabetic neuropathy.  

Moreover, there is no doubt that the Veteran's treating 
physicians sincerely believe that the Veteran is, in fact, 
suffering from polyneuropathy of the extremities because the 
record confirms that he is being treated for such with 
prescription medications.  For example, a January 2006 VA 
outpatient note indicates that the Veteran should continue taking 
gabapentin for his diabetic neuropathies.  Additionally, a VA 
treatment record from March 2005 notes that the Veteran was 
prescribed topiramate (generic for Topamax) for, among other 
things, neuropathy.  Additionally, as noted below, a private 
examiner prescribed Neurontin for the neuropathy.  

In addition, the Veteran's private treating physicians conducted 
Electromyogram (EMG) nerve conduction studies in February 2007 
and April 2008.  These reports, which are located in the claims 
file, provide objective evidence of neuropathy.  Specifically, 
the February 2007 EMG resulted in an abnormal study, and the 
report notes left ulnar neuropathy.  In September 2007, the 
Veteran's private physician noted that the Veteran's symptoms of 
left ulnar neuropathy had not yet resolved.  The April 2008 EMG 
and nerve conduction study notes an impression of generalized 
sensory polyneuropathy of the upper and lower extremities with 
superimposed right ulnar neuropathy.  In a narrative report dated 
in April 2008, the physician indicated that the nerve conduction 
study was consistent with a generalized sensory polyneuropathy, 
likely due to diabetes, with superimposed right ulnar neuropathy, 
graded as mild.  At an April 2008 office visit in conjunction 
with the EMG and nerve conjunction studies, the examiner noted 
that the Veteran had a diabetic neuropathy with continued 
paresthesias.  The plan was to increase his Neurontin over the 
next several weeks.  

In a follow up office visit note from July 2009, the Veteran's 
private doctor, a board certified neurologist, continued to opine 
that the Veteran had a neuropathy that was related to his 
diabetes.  The impression was diabetic peripheral neuropathy.  
The Veteran's neurontin prescription was refilled.  

In sum, the evidence for and against service connection for 
diabetic polyneuropathy is in equipoise; that is, the evidence 
demonstrating that the Veteran's numbness of the upper and lower 
extremities is related to his service-connected diabetes 
mellitus, type II is equally weighted against the evidence 
demonstrating other etiology.  The evidence in support of the 
Veteran's claim includes private EMG and nerve conduction studies 
which a private doctor interpreted in April 2008 to be consistent 
with a generalized sensory polyneuropathy likely due to diabetes, 
and a history of prescribed medication to alleviate the symptoms 
associated with the neuropathy.   
Weighing against the Veteran's claim is the VA opinion which 
found that the Veteran's symptoms were inconsistent with 
neuropathy.  

Because the evidence is equally weighed for and against this 
claim, all doubt must be resolved in favor of the Veteran.  The 
Veteran is therefore entitled to the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the criteria 
for entitlement to service connection are met, and service 
connection for polyneuropathy is warranted.  


IV.  Increased Rating - Diabetic Cataracts

The Veteran seeks an initial rating in excess of 10 percent for 
the service-connected cataracts

The eyes were normal at a VA examination conducted in July 2004.  
There were no abnormalities found on examination.  The Veteran 
had a mild degree of refractive error along with presbyopia, 
which was normal for his age.  

However, at a September 2006 VA examination, there was a 
diagnosis of cataracts, linked to the Veteran's diabetes.  The 
Veteran complained that his eyes hurt, they tore, and that his 
vision was blurry.  He could no longer drive at night.  He used 
eye drops once every two to three days for the tearing.  
Examination of the right eye revealed uncorrected visual acuity 
of 20/60, best corrected to 20/40-.  His near uncorrected vision 
in the right eye was J14, best corrected to J10.  Uncorrected 
visual acuity in the left eye was 20/75, best corrected to 20/70.  
Uncorrected visual acuity in the left eye was J14, best corrected 
to J10.  Applanation tension was 16 in each eye.  Dilation 
examination through a slit lamp showed 2+, 3+ nuclear sclerotic 
cataracts.  He had dilated fundus exam with no retinopathy.  The 
diagnosis was cataracts and the examiner opined that the 
cataracts were related to the diabetes.

Based on the above medical findings, service connection for 
cataracts, as secondary to the service-connected diabetes 
mellitus type II was granted, and an initial rating of 10 percent 
was assigned, effective from September 21, 2006.  

Unaided and aided visual acuity in a March 2007 private eye 
examination report was noted to be 20/70 in both eyes.  These 
findings, however, are inconsistent with the other evidence of 
record as the Veteran is never shown to demonstrate the same 
visual acuity with and without correction.  As such, the findings 
are not credible. 

Private treatment records from August 2007 show a diagnosis of 
diabetic retinopathy and cataracts.  At that time, the cataracts 
were becoming a problem, with vision blurred and glare 
bothersome.  Decreased visual acuity was noted on examination, 
and it appears, based on the examiner's hand written notes, that 
unaided visual acuity in the right eye was 20/70, corrected to 
20/25.  Unaided near visual acuity in the right eye was 20/200, 
corrected to 20/60.  In the left eye, unaided visual acuity was 
20/60, corrected to 20/30.  Unaided near visual acuity in the 
left eye was 20/200 corrected to 20/40.  

In October 2007, the Veteran presented to a VA eye clinic with 
itchy watery eyes of three days duration.  The Veteran reported 
swelling, but denied fever and chills, and was able to see, with 
no eye pain.  A snelling eye chart revealed visual acuity of 
20/40 OD (right eye) and 20/30 OS (left eye).  Examination of the 
eyes revealed water and red eyes, with lashes noted matted.  
There was no purulent drainage.  The diagnosis was allergic 
conjunctivitis.  

A private examination report from November 2007 notes vision with 
glasses as 20/50 in the right eye and 20/50 in the left eye, and 
vision without glasses as 20/70 in each eye.  The examiner noted 
that the Veteran's cataracts caused decrease in vision in both 
eyes and that mild retinal changes were also noted in both eyes.  

At the end of November 2007, VA medical records show that the 
Veteran underwent a laser procedure to his right retina for 
clinically significant macular edema without complications.  

At a January 2008 follow up appointment, the Veteran indicated 
that he had given up driving at night, and could not see the 
movie screen clearly enough to go to the movie theater.  He was 
beginning to have trouble seeing the television at home.  In 
light of the foregoing, the Veteran indicated his desire to 
undergo cataract surgery.  

In a February 2008 rating decision, the RO assigned a temporary 
total rating from November 28, 2007 through January 31, 2008 
based on the need for convalescence following surgery pursuant to 
38 C.F.R. § 4.30.  A 10 percent rating was resumed as of February 
1, 2008.  

In late February 2008, the Veteran underwent outpatient surgery 
at the VA clinic for removal of a cataract in the right eye.  One 
week later, the Veteran's visual acuity without correction was 
20/100 in the right eye and 20/80 in the left eye.  His eye was 
reportedly comfortable and he was in no pain.  The impression was 
pseudophakia right eye.  The suture was removed from the eye and 
prednisone was prescribed for one week.  

Based on the foregoing, the RO issued a rating decision in March 
2008 that assigned a temporary total rating from February 20, 
2008 through April 30, 2008 based on the need for convalescence 
following surgery pursuant to 38 C.F.R. § 4.30.  A 10 percent 
rating was resumed as of May 1, 2008.  

A VA examination of the eyes in April 2008 revealed visual 
acuity, without correction, of 20/50 in the right eye and 20/100 
in the left eye, pinhole 20/80 -1.  The Veteran still had a left 
eye 2+ nuclear sclerosis because of incipient nuclear cataract 
left eye.  The impression also included macula edema (by clinical 
response) and pseudophakia right eye.  

At a VA examination of the eyes in September 2008, the Veteran 
denied flashes or floaters or eye pain.  The Veteran complained 
of constantly watering eyes.  The macula were normal, 
bilaterally.  There was a cataract in the left eye and 
pseudophakia in the right eye.  Visual acuity in both eyes was 
20/80, pinhole 20/60.  The impression was diabetes with no 
diabetic retinopathy.  One week later, on September 10, 2008, the 
Veteran underwent a laser procedure in his right eye, a YAG laser 
capsulotomy to improve vision.  Visual acuity on that date was 
20/60 right eye, pinhole 20/50 and 20/80 left eye, pinhole 20/60.  
At a follow-up examination at the end of September 2008, the 
Veteran presented with some tearing and some pain in the right 
eye.  Corrected visual acuity was 20/80 in the right eye and 
20/80 in the left eye, pinhole 20/60 in both eyes.  

A January 2009 neurology note reveals that the Veteran presented 
with unexplained visual loss in the left eye.  According to the 
Veteran, it was bad before the cataract surgery, but worse 
sometime after the cataract surgery.  There was no history of 
lazy eye.  There was no glaucoma, trauma, or protosis.  Visual 
acuity was 20/60, but there was some visual field loss in the 
left eye.  The impression was visual loss left eye, and the 
examiner did not see a neurological reason for it.  A February 
2009 magnetic resonance imaging (MRI) of the orbit/face ruled out 
a structural cause of the visual loss in the left eye.  

At a VA examination of the eye in April 2009, uncorrected 
distance visual acuity in the right eye was 20/40.  That 
corrected to 20/30.  Uncorrected near visual acuity in the right 
eye was less than J12.  That corrected to J1.  In the left eye, 
uncorrected distance visual acuity in the left eye was 20/40.  
That corrected to 20/40.  Uncorrected near visual acuity in the 
left eye was less than J12.  That corrected to J3.  Pupils were 
normal.  Extraocular motility was normal.  Intraocular tension by 
applanation was 13 in each eye.  Dilated slit lamp examination 
showed that the cornea in the right eye was clear.  There was a 
posterior chamber intraocular lens.  In the left eye the cornea 
was clear and there was a 1+/2+ nuclear sclerotic cataract in the 
left eye.  Dilated funduscopic examination showed no diabetic 
retinopathy.  Confrontation visual fields were normal in both 
eyes.  The impression was postoperative status cataract surgery 
with introduced lens implant, right eye.  Early cataract, left 
eye; presbyopia; and diabetes mellitus without diabetic 
retinopathy.  

The Veteran maintains that his vision is worse currently than 
before he had the cataract surgery.  Additionally, the Veteran 
maintains that he does have diabetic retinopathy despite the more 
recent examiner's opinions that his condition is not present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's 
diabetic eye disorder has been assigned a 10 percent rating.  In 
cases such as this, where the Veteran appeals the initial rating 
assigned for a service-connected disability, consideration must 
be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  See also, Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's cataracts are currently rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079-6028 (2008).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  

During the pendency of the appeal, the criteria for rating eye 
disabilities changed.  However, the revised criteria are only 
applicable to claims filed on or after December 10, 2008.  
Because the Veteran filed his claim prior to December 10, 2008, 
the appeal will be considered under the old criteria.  73 Fed. 
Reg. 66543 (Nov. 10, 2008).

DC 6028 pertains to senile or other cataracts, both preoperative 
and postoperative, to be rated on impairment of vision and 
aphakia.  For preoperative (left eye) and post-operative 
cataracts (right eye), the Veteran is to be rated based on visual 
impairment.  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses except in cases of 
keratoconus in which contact lenses are medically required.  38 
C.F.R. § 4.75.  Evaluations for visual acuity range from non-
compensable to 100 percent based on the degree of impairment.  38 
C.F.R. § 4.84a, DCs 6061-6079.

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen index 
for one eye and the vertical column appropriate to the Snellen 
index of the other eye.  38 C.F.R. § 4.83a.  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or worse 
in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  
The ratings increase in 10 percent increments according to the 
levels of vision impairment with the greatest award of 100 
percent assignable for visual acuity of 5/200 in each eye.  38 
C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes are 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 
6078, 6079 (2008).

The next higher, 20 percent rating is assigned where vision in 
one eye is correctable to 20/50 and vision in the other eye is 
correctable to either 20/70 or 20/100, or where vision in one eye 
is correctable to 20/40 and vision in the other eye is 
correctable to either 20/200 or 15/200.  38 C.F.R. § 4.84a, DCs 
6077, 6078.   

A 30 percent rating is assigned where vision in one eye is 
correctable to 20/70 and vision in the other eye is correctable 
to either 20/70 or 20/100; or where vision in one eye is 20/50 
and vision in the other eye is correctable to either 20/200 or 
15/200; or where vision in one eye is 20/40 and vision in the 
other eye is correctable to 10/200 or 5/200.  38 C.F.R. § 4.84a, 
DCs 6074, 6076, 6077, 6078.   

Because diabetic retinopathy (macular edema) was shown at one 
point during the appeal period, the criteria pertaining to 
diabetic retinopathy must also be considered, particularly given 
that the Veteran's original claim included a claim of service 
connection for diabetic retinopathy and the basis for the RO 
denials in July 2004, September 2004, and October 2006 was that 
there was no current disorder.  The Rating Schedule does not 
contain a specific diagnostic code for diabetic retinopathy.  
However, where an unlisted condition is encountered it is 
permissible to rate it under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  

The retina is the innermost of the three tunics of the eyeball, 
surrounding the vitreous body and continuous posteriorly with the 
optic nerve.  Grossly, the retina is composed of an outer, 
pigmented layer and an inner, transparent layer.  The latter 
comprises 9 layers.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
1453 (28th ed., 1994).  Retinitis is an inflammation of the 
retina; used in the older ophthalmological literature to denote 
impairment of sight, perversion of vision, edema, and exudation 
into the retina and occasionally by hemorrhages into the retina.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1454 (28th ed., 1994).  
Retinopathy refers to retinitis or retinosis.  Diabetic 
retinopathy is a retinopathy associated with diabetes mellitus, 
which may be of the background type, progressively characterized 
by microaneurysms, intra retinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of the 
proliferative type, characterized by neovascularization of the 
retina and optic disk, which may project into the vitreous, 
proliferation of fibrous tissue, vitreous hemorrhage, and retinal 
detachment.  Also called diabetic retinitis.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 1455 (28th ed., 1994).

In this case, 38 C.F.R. § 4.84, DC 6006, which pertains to 
retinitis, is the most closely analogous diagnostic code.  
Diagnostic Codes 6000 through 6009, in chronic form, are to be 
rated from 10 percent to 100 percent disabling for impairment of 
visual acuity or loss of field of vision, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  A 
minimum rating of 10 percent is to be assigned during active 
pathology.  38 C.F.R. § 4.84, DCs 6000-6009 (2008).  In this 
case, the Veteran's visual acuity did not appear to significantly 
worsen during times of active pathology (other than during 
periods of convalescence following surgery for which the Veteran 
was compensated at a higher rate) such that a rating in excess of 
10 percent is warranted based on retinitis or macular edema; and, 
neither excessive pain nor incapacity was shown during these time 
periods as to warrant a higher rating under Diagnostic Code 6006.  

In addition, a rating based on aphakia must also be considered 
given that the Veteran had right eye cataract removed.  Aphakia, 
rated pursuant to Diagnostic Code 6029, is the absence of the 
lens of the eye, usually as a result of cataract extraction, but 
it may also be congenital or due to perforating wound or ulcer.  
Complications include detachment of the vitreous or retina, and 
glaucoma.  Aphakia and dislocation of lens are now both evaluated 
under Diagnostic Code 6029.  Evaluation is based on visual 
impairment, elevated by one step, with a minimum evaluation of 30 
percent for unilateral or bilateral aphakia because there are 
additional effects of aphakia, such as severe hyperopia, 
magnification of the image, reduced peripheral vision, difficulty 
with image fusion, glare, photophobia, and possible ring scotomas 
that are not encompassed by the impairment of visual acuity.  
Aphakia is treated by a strong convex lens prescription, usually 
by glasses, but sometimes by contact lenses.   In this case, 
however, the Veteran's cataract removal was replaced with a lens, 
and as such, his postoperative diagnosis was that of 
pseudophakia, and not aphakia; thus, a rating pursuant to 
Diagnostic Code 6029 is not for assignment in this case.  

The evidence in this case reflects that the Veteran has cataracts 
and, at times, presented with macular edema.  The Veteran 
underwent cataract surgery on the right eye in February 2008, as 
well as laser surgery on the right eye in November 2007 and again 
in September 2008 to help with vision.  The laser procedures were 
provided in response to the macular edema, which apparently 
resolved as a result of the procedures.  This is shown based on 
examination findings in September 2008 and most recently, in 
April 2009.  During the post-surgical periods, a temporary total 
rating was been assigned pursuant to 38 C.F.R. § 4.30 based on 
the need for convalescence following surgery.  At all other times 
during the appeal period, except for a short period in September 
2008, however, the evidence shows that the Veteran's distant 
vision best reflects correctable to, at worst, 20/40 in the right 
eye and 20/70 in the left eye.  This corresponds to a 10 percent 
rating when applied to Table V at 38 C.F.R. § 4.83a.  (The 
November 2007 private examination findings showed visual acuity 
of 20/50 in the right eye; however, 20/50 was also shown in the 
left eye which warrants a 10 percent rating.)  

Although there is some evidence of record suggesting that the 
Veteran's vision worsened in September 2008, these examination 
findings were taken around the time of the laser procedure in 
September 2008, and were temporary.  As noted in the medical 
records, the Veteran's visual acuity consistently worsened post-
operatively, but this was only a temporary vision loss, and the 
temporary visual deficit noted in September 2008 would be 
consistent with the temporary visual deficit noted after the 
February 2008 cataract surgery and the November 2007 laser 
surgery.  This is confirmed by the fact that the visual acuity 
improved as noted by the most recent VA examination report in 
April 2009, which shows corrected visual acuity of 20/30 in the 
right eye and 20/40 in the left eye.  Moreover, the April 2009 
examiner specifically notes that there is no diabetic retinopathy 
noted on examination at that time, and interestingly, the 
examiner opined that the Veteran's cataracts were less likely as 
not secondary to his diabetes.  The basis for the temporary total 
evaluations was the need for convalescence following surgery and 
was not based on the actual degree of visual impairment.  Thus, 
the findings in September 2008 do not warrant a staged rating for 
a mere month.  Indeed, the findings reported in August 2007, 
October 2007, and April 2009 only support a noncompensable 
evaluation but the Board does not find the need to assign a 
staged rating of 0 percent during these periods because the Board 
finds that the overall disability (including fluctuations) more 
nearly reflects a disability rating of 10 percent.  In light of 
the foregoing examinations findings, there is no basis on which 
to assign a rating greater than 10 percent for the service-
connected diabetic eye symptoms at any time during the appeal 
period.  

The Board is cognizant that the Veteran reported in January 2009 
that he had some visual field loss in the left eye.  A VA 
neurologist could not explain a reason for the claimed field 
loss, and conducted a magnetic resonance imaging (MRI) to rule 
out the source.  As the February 2009 magnetic resonance imaging 
(MRI) report of the orbits/face was negative for any mass or 
other likely etiology of the claimed visual field loss, the 
examiner determined that it was a "psychogenic problem."  
Moreover, at the April 2009 VA eye examination, the examiner 
specifically found that confrontation visual fields were normal 
in both eyes.  Thus, there is no objective basis on which to find 
a visual field loss in this case that would warrant the 
assignment of a rating in excess of 10 percent.  

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080. Under such code, loss of 
temporal half of the visual field warrants a 30 percent rating if 
bilateral, a 10 percent rating if unilateral, or is rated as 
20/70. Loss of the nasal half of the visual field bilaterally 
results in a 20 percent rating, unilaterally results in a 10 
percent evaluation, or may be rated as 20/50.

Concentric contraction of the visual field to 5 degrees, results 
in a 100 percent evaluation if bilateral, a 30 percent rating if 
unilateral, or may be rated as 5/200.  Concentric contraction of 
the visual field to 15 degrees but not to 5 degrees results in a 
70 percent bilateral evaluation, a 20 percent unilateral rating, 
or is rated as 20/200.

Concentric contraction of the visual field to 30 degrees but not 
to 15 degrees, bilaterally, results in a 50 percent evaluation, 
unilaterally results in a 10 percent rating, or is rated as 
20/100.  Concentric contraction of the visual field to 45 degrees 
but not to 30 degrees bilaterally results in a 30 percent rating, 
unilaterally results in a 10 percent evaluation, or is rated as 
20/70.

A concentric contraction of the visual field to 60 degrees but 
not to 45 degrees results in a bilateral evaluation of 20 
percent, a unilateral evaluation of 10 percent, or rate as 20/50.  
Demonstrable pathology commensurate with the functional loss will 
be required.  The concentric contraction evaluations require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2).

The medical findings do not suggest that a rating in excess of 10 
percent is warranted for impaired visual field based on the above 
criteria.

In sum, the Veteran has some visual acuity loss that is not 
correctable, and this has been shown consistently throughout the 
appeal period.  This loss of visual acuity is adequately 
compensated for with the assignment of the 10 percent rating 
assigned since the effective date of service connection.  The 
assignment of staged ratings has been considered; however, at no 
time since service has the service-connected disability been 
shown to warrant a higher rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
cataracts and/or diabetic retinopathy under consideration here 
render impracticable the application of the regular scheduler 
standards.  The regular scheduler standards contemplate the 
symptomatology (visual impairment) shown in this case.  For those 
times where surgery was necessary to correct cataracts and to 
relieve macular edema and convalescence was needed, the Veteran 
was compensated accordingly with the assignment of a temporary 
total rating.  In essence, there is no evidence of an exceptional 
or unusual disability picture in this case which renders 
impracticable the application of the regular scheduler standards, 
other than those times during which the Veteran was compensated 
with a temporary total rating.  As such, referral for 
consideration for an extraschedular evaluation is not warranted 
here.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 10 percent for the 
service-connected cataracts, there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

      (CONTINUED ON NEXT PAGE)

















ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for PTSD having been 
submitted, the claim is reopened.

Service connection for an acquired psychiatric disorder, to 
include PTSD, generalized anxiety disorder and depressive 
disorder is granted.  

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for diabetic polyneuropathy 
having been submitted, the claim is reopened.  

Service connection for diabetic polyneuropathy of the upper and 
lower extremities is granted.  

An initial rating in excess of 10 percent for the service-
connected cataracts (claimed as diabetic retinopathy) is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


